      Case 1:15-cv-03381-RA-BCM Document 137 Filed 07/20/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/20/2020


MARC AMERUSO,

                            Plaintiff,
                                                                No. 15-CV-3381 (RA)
                       v.
                                                                       ORDER
CITY OF NEW YORK et al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

         For the reasons discussed during today’s conference, all previously scheduled deadlines,

including the September 14, 2020 trial date, are hereby adjourned sine die. Within one week of

the requested settlement conference, the parties shall update the Court on the status of this action.

In the event that the settlement effort is unsuccessful, the parties shall propose new dates for trial.

SO ORDERED.

Dated:          July 20, 2020
                New York, New York
                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge
